NO. 07-08-0350-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                   SEPTEMBER 11, 2008

                           ______________________________


                  IN RE RUBIO ROBERTO MONTENEGRO, RELATOR

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Relator, Rubio Roberto Montenegro, an inmate proceeding pro se and in forma

pauperis,1 seeks a writ of mandamus to compel Caroline Woodburn, the Potter County

District Clerk, to perform her ministerial duty regarding his notice to sue certain plaintiffs

for wrongful imprisonment. He alleges, specifically, that she failed to endorse his petition

with a file number, the date and time that it was filed, and affix her official signature thereto.

We dismiss for want of jurisdiction.




       1
       In response to this Court’s letter requesting the fee for filing a petition for writ of
mandamus, Relator filed his unsworn declaration of inability to pay substantially complying
with Rule 20.1(b) of the Texas Rules of Appellate Procedure. See Higgins v. Randall
County Sheriff’s Office, 193 S.W.3d 898, 899-900 (Tex. 2006).
       This Court has the authority to issue writs of mandamus against a judge of a district

or county court in our district and all writs necessary to enforce our jurisdiction. Tex. Gov't

Code Ann. § 22.221(b) (Vernon Supp. 2004). In order for a district clerk to fall within our

jurisdictional reach, it must be established that the issuance of the writ of mandamus is

necessary to enforce our jurisdiction.       In re Coronado, 980 S.W.2d 691, 692-93

(Tex.App.–San Antonio 1998, no pet.). Relator has not demonstrated that the exercise of

our mandamus authority against the Potter County District Clerk is appropriate to enforce

our jurisdiction. Consequently, we have no authority to issue a writ of mandamus against

the Potter County District Clerk.


       Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.




                                                   Patrick A. Pirtle
                                                       Justice




                                              2